OPINION PER CURIAM: The petition filed in this proceeding seeks review and an evaluation by this court of petitioner’s answers to the March 1973 bar examination given and graded by the New Mexico Board of Bar Examiners. The matter having been heard on the legal defenses filed by the Board and the court having directed counsel to examine the tally sheets containing grades of petitioner and submit a report to the court, and the court having examined and considered said report and being otherwise fully advised, the court concludes as follows: The facts and issues of this cause are substantially similar to those presented in Petition of Pacheco, 85 N.M. 600, 514 P.2d 1297 (1973). We hereby adopt the Pacheco opinion, supra, as authority and dismiss this petition for failure to state a claim upon which relief may be granted. It is so ordered. McMANUS, C. J., and OMAN, STEPHENSON, MONTOYA and MARTINEZ, JJ., concurring.